Citation Nr: 0008439	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim of entitlement to service connection for headaches and 
a sinus disorder.  The Board notes that despite the recent 
characterization of the issue by both the RO and the Board 
that the issue was whether new and material evidence had been 
received to reopen the veteran's claims of service connection 
for headaches and a sinus disorder, the Board finds that the 
issues are properly styled as service connection claims, as 
the record demonstrates that veteran had perfected an appeal 
to the initial August 1995 rating decision.

The Board observes that subsequent to September 1998 Board 
Video Conference hearing, held before the undersigned Board 
Member, this case was REMANDED to the RO for additional 
development.  The additional development having been 
completed, the case is once again before the Board for 
appellate review. 

It also appears that in his January 1996 letter to the RO, 
the veteran initiated a claim of entitlement to service 
connection for a psychiatric disorder, which he termed 
"paranoid schizophrenia (PTSD)."  This issue is hereby 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link relating 
the veteran's currently diagnosed headaches to active duty 
service.

2.  There is no medical evidence of a nexus or link relating 
the veteran's currently diagnosed rhinitis and associated 
sinus symptoms to active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a sinus disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  


Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) begin with two 
October 1980 treatment records showing that the veteran 
complained of varying symptoms of runny nose, sore throat, 
headache, nasal congestion, nausea, abdominal pain, and 
cough.  Objectively, his nose was not congested.  The 
assessments were viral illness and viral syndrome.  A 
December 1980 treatment record reports that the veteran 
complained of headache, sore throat, nasal congestion, and 
dry cough for two days.  The assessment was "[p]ossible 
strep [rule out] pharyngitis."  A June 1982 treatment record 
states that the veteran complained of runny nose, cough, and 
headache.  Objectively, the nasal mucosa was noted to be 
boggy and erythematous, and there was slight tenderness over 
the right nasal sinus on direct percussion.  The assessment 
was rhinitis, allergies versus viral.  An April 1983 
treatment record notes that the veteran was seen for a two-
day headache.  The veteran's April 1984 discharge examination 
report clinically evaluated the veteran's head, nose, 
sinuses, mouth, throat, and neurological system as normal.  
There were no complaints reported regarding headaches or the 
sinuses.  A May 1984 treatment record states that the veteran 
complained of runny nose, sore throat, and cough.  The 
assessment was an upper respiratory infection. 

An April 1996 nose and sinus examination report recounts the 
veteran's complaints of non-specific nasal drainage and 
obstructions, accompanied by symptoms such as sneezing and 
coughing, for the past 15 years.  Objectively, the veteran's 
septum was deviated to the left.  The diagnosis was non-
specific rhinitis.  

An April 1996 VA neurological examination report recites the 
veteran's complaints of throbbing headaches, of severe 
intensity 6 times a month, for the past 20 years.  These 
headaches were reported to be accompanied by nausea and 
dizziness.  The diagnoses included migraine without aura. 

Treatment records in January and February 1996 show continued 
complaints of migraine headaches.  A July 1995 CT scan was 
noted to be normal.

A May 1996 VA treatment record shows that the veteran was 
seen and treated for allergic rhinitis. 

The remaining relevant medical evidence consists of the 
following: a November 1997 VA treatment record notes the 
veteran complained of a migraine-type headache 4 to 5 times a 
week since 1980; a September 1998 VA treatment record notes 
the veteran had chronic headaches - 12 per month; a February 
1999 treatment record reports that the veteran complained of 
ongoing throbbing migraine headaches - 8 per month; and an 
April 1999 VA treatment record states that the veteran 
complained of chronic headaches occurring twice at least 
week. 

I.  Service connection for headaches

The veteran contends that he began having chronic headaches 
in service, and that such headaches have persisted ever 
since.

The SMRs reveal that the veteran was seen numerous times for 
headaches, although such complaints appear to have been 
associated primarily with generalized viral infections or 
allergic reactions.  The post-service medical records, which 
begin in April 1996, demonstrate that the veteran currently 
suffers from diagnosed migraine headaches.  The Board 
acknowledges that this evidence is sufficient to satisfy the 
first two prongs of a well-grounded claim.  However, there is 
no medical evidence that relates his currently diagnosed 
migraine headaches to the headaches he had in-service.  
Therefore, as there is no medical evidence of a nexus or link 
between the headaches the veteran suffered in service and his 
currently diagnosed migraine headaches, the Board cannot find 
the veteran's claim well grounded.  Moreover, as there is no 
medical evidence that the veteran complained of, was treated 
for, or was diagnosed with, headaches between the time he was 
discharged from service in 1984 and 1996, there is no basis 
for finding the claim well grounded pursuant to the 
chronicity provisions of 38 C.F.R. § 3.303(b), or by way of 
continuity of symptomatology under Savage. 

In support of his claim for service connection for headaches, 
the veteran has presented hearing testimony and written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that the veteran's headaches are related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Service connection for a sinus disorder

The veteran contends that he began having a sinus disorder in 
service, and that this sinus disorder has continued into the 
present.

The SMRs include numerous treatment records showing the 
veteran complained of runny nose and congestion.  
Objectively, there was one instance in June 1982 showing that 
the veteran's right sinus was tender; this was associated 
with an assessment of rhinitis.  Post-service medical records 
show the veteran was diagnosed with non-specific rhinitis in 
April 1996 and allergic rhinitis in May 1996.

The Board notes that none of this evidence shows that a sinus 
disorder existed in service.  However, for the purpose of 
analyzing whether the claim is well-grounded, the Board 
accepts as true the veteran's statements that he suffered 
from a sinus disorder in service.  King at 21.  

The record is similarly devoid of a diagnosed sinus disorder 
subsequent to service.  Nevertheless, even assuming that the 
veteran's isolated diagnoses of rhinitis in April and May 
1996 can be considered a sinus disorder, the Board finds that 
there is no medical evidence that relates his currently 
diagnosed rhinitis to the rhinitis or associated sinus 
symptoms he had in-service.  Therefore, as there is no 
medical evidence of a nexus or link between the sinus 
disorder the veteran suffered in service and his currently 
diagnosed rhinitis, the Board cannot find the veteran's claim 
well grounded.  Moreover, as there is no medical evidence 
that the veteran complained of, was treated for, or was 
diagnosed with, rhinitis or any sinus disorder between the 
time he was discharged from service in 1984 and 1996, there 
is no basis for finding the claim well grounded pursuant to 
the chronicity provisions of 38 C.F.R. § 3.303(b), or by way 
of continuity of symptomatology under Savage. 

In support of his claim for service connection for a sinus 
disorder, the veteran has presented hearing testimony and 
written contentions.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's current rhinitis is related to service.  By 
this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette at 69 
(1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for headaches is denied.

A well-grounded claim not having been submitted, service 
connection for a sinus disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


